UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                  No. 01-4968
LEROY MAURICE DEVEAUX, a/k/a
Leroy Dover,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Orangeburg.
             Cameron McGowan Currie, District Judge.
                             (CR-01-96)

                      Submitted: August 22, 2002

                      Decided: September 4, 2002

        Before MICHAEL and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

William N. Nettles, Columbia, South Carolina, for Appellant. J.
Strom Thurmond, Jr., United States Attorney, William K. Wither-
spoon, Assistant United States Attorney, Columbia, South Carolina,
for Appellee.
2                     UNITED STATES v. DEVEAUX
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Leroy Maurice Deveaux was convicted of possession with intent to
distribute less than 500 grams of cocaine and 50 grams or more of
cocaine base in violation of 21 U.S.C. § 841 (2000). He appeals the
district court’s two level enhancement of his base offense level for
obstruction of justice under U.S. Sentencing Guidelines Manual
§ 3C1.1 (2000). The district court made its findings based on a sup-
pression hearing in which Deveaux testified that law enforcement
officers’ search of his person was nonconsensual and conducted with-
out Miranda warnings. The court found that this testimony was per-
jured and accordingly departed upward two levels in imposing the
enhancement.

   Whether Deveaux’s testimony obstructed justice is a factual deter-
mination that we review for clear error. See United States v. Self, 132
F.3d 1039, 1041 (4th Cir. 1997). If a defendant objects to the
enhancement for committing perjury, the district court must make
independent findings necessary to establish that the testimony was
perjured. See United States v. Stotts, 113 F.3d 493, 497 (4th Cir.
1997). It is preferable for the court to address, in a separate finding,
each individual element of perjury: (1) false testimony; (2) concern-
ing a material matter; and (3) made with the intent to obstruct justice,
rather than as a result of confusion or mistake. See United States v.
Dunnigan, 507 U.S. 87, 94 (1993). However, if the court’s singular
finding encompasses all of these necessary factual predicates, it is
sufficiently justified. See id. at 95. See also United States v. Stotts,
113 F.3d 493, 498 (4th Cir. 1997) (requiring the district court to
address each element of the alleged perjury in a separate finding or
make a global finding that encompasses each factual predicate for a
perjury finding). We find the court made proper findings that
addressed each factual predicate for its finding that Deveaux commit-
ted perjury. Hence, it was not clearly erroneous for the court to
enhance Deveaux’s offense level for obstruction of justice.
                     UNITED STATES v. DEVEAUX                      3
  Accordingly, we affirm the judgment of the district court. We dis-
pense with oral argument, because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                        AFFIRMED